Citation Nr: 1528275	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-26 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In October 2014, the appellant withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he is entitled to a one-time payment from the FVEC Fund under the American Recovery and Reinvestment Act because he served as a member of a recognized guerrilla force in the Philippines during World War II.  

In this regard, in order to demonstrate entitlement to a one-time payment from the FVEC Fund, the appellant must demonstrate qualifying service.  See American Recovery and Reinvestment Act § 1002(d), Pub. L. No. 111-5 (enacted Feb. 17, 2009); see also 38 U.S.C.A. § 107 (West 2014).  The types of evidence the VA may accept to establish qualifying service are listed in 38 C.F.R. § 3.203 (2014).  See also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from the appropriate service department.  See 38 C.F.R. § 3.203(c); Soria, 118 F.3d at 749.

In this appeal, the AOJ found that the evidence submitted by the appellant concerning his service did not meet the requirements of § 3.203(a) and in May 2010 sought verification of service.  The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See NPRC responses received in June 2010.  Based on the NPRC's findings, the AOJ determined that the appellant did not have basic eligibility for legal entitlement to payment from the FVEC fund and denied the claim. 

However, during the pendency of this appeal the United States Court of Appeals for Veteran's Claims (Court) held in Tagupa v. McDonald, 27 Vet. App. 95 (2014) that absent evidence of a statutorily delegated duty, § 3.203 requires verification of service from the relevant service department, not the NPRC.  The key issue on appeal in Tagupa was whether the NPRC, as an agency of the National Archives and Records Administration (NARA), constitutes a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  The Court found that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA.  Thus, the Court held that § 3.203 requires verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army. 

Therefore, because the verification the AOJ received from the NPRC is insufficient to satisfy the requirements of § 3.203(c) given the Court's holding in Tagupa, supra, the Board finds that a remand is required to obtain verification of the appellant's claimed service directly from the Department of the Army.  See 38 C.F.R. § 19.9 (2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  The AOJ should secure any available verification of the appellant's claimed service during World War II from the Department of the Army using all the descriptive information he previously submitted, as well as any newly submitted evidence.  In connection with this request, the AOJ should provide the Department of the Army copies of all relevant records in the claims file, including the October 1977 certification of service from the Republic of the Philippines, the statements furnished by the appellant, and the verification request provided to the NPRC. 

2.  The AOJ should thereafter readjudicate the claim for one-time payment from the FVEC Fund.  If the benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

